ON appellant’s motion for rehearing
WOODLEY, Judge
Appellant urges that the 12-year-old girl’s statement testified to by Officer Cubstead was not admissible as res gestae because it was prompted by a question which suggested the answer.
The admission of the testimony regarding the girl’s statement, if error, is not such error as to call for reversal.
Trial was before the court without a jury. The presumption is that, if not admissible, the trial judge did not consider the evidence. There is sufficient evidence without the statement to sustain the judgment.
Also, there was no objection to the girl’s statement on the ground that her answer was prompted by a question which suggested the answer, and no motion to withdraw the statement upon said ground.
Appellant’s motion for rehearing is overruled.